COURT
OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-035-CV
 
IN RE IMPACT SPORTS MARKETING, INC.                                                        
RELATOR
 
------------
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION(1)
------------
The court has considered relator's
petition for writ of mandamus and the response of the real party in interest and
is of the opinion that relief should be denied. Accordingly, relator's petition
for writ of mandamus is denied.
Relator shall pay all costs of this
original proceeding, for which let execution issue.
 
PER CURIAM
 
PANEL B: GARDNER, HOLMAN, and WALKER, JJ.
 
[DELIVERED MARCH 5, 2003]

1. See Tex. R. App. P. 47.4.